Crownhart, J.
(dissenting in part). By statute the court is clothed with great power to discipline attorneys. It appoints a board to make complaint; it appoints attorneys to prosecute; it appoints a referee to take testimony; it passes final judgment which may ruin a lawyer in his profession and practice. In this case this great power has been exercised and solemn judgment entered which works the inevitable ruin of an attorney with an established practice which has taken him the best years of his life to acquire, and there is no discussion of the evidence upon which the judgment is based. The complaint here is based upon the evidence taken on the inquisition had upon the “Churchill Petition.” See State ex rel. Reynolds v. Circuit Court, 193 Wis. 132, 214 N. W. 396. The counsel for the State freely admits that he had the full co-operation of the counsel for the defendant in the production of the evidence on the hearing. We may safely assume that no pertinent facts have been suppressed. The record contains 1,000 pages of evidence and numerous exhibits. I have examined the evidence with much care, and it is because I feel that it does not justify the judgment that I am impelled to dissent.
The court sums up the findings of the referee as follows: “The referee found that he [Cannon] began the Huelse suit without authority from the injured man; that he improperly displaced attorneys previously retained; that he purposely and knowingly misled and deceived courts; that he collected excessive, exorbitant, and unconscionable fees from his clients; and that he commercialized his profession by the organized solicitation of business.” I consider such findings in order:
Huelse case: The Huelse matter, if true, is too trivial for serious consideration in a disbarment proceeding. At its worst, the action was commenced through a misunderstanding and was promptly dismissed, without charge, upon objection of Huelse to its continuation.
*413Displacing attorneys: Only two charges were made against Cannon as to displacing attorneys. The first was as to displacing attorney Bennett in the Wright case. I can find no evidence whatever of wrongful conduct on the part of Cannon in this matter. I quote from Bennett’s testimony:
“I think it [telephone conversation] was something like the letter, that Dr. Wright wanted to retain him, and he wanted to know if I had been paid, settled up, and I think I told him that I had not been paid or settled up with at that time, but that didn’t make any difference, if Dr. Wright wanted him to represent him, why that was all right, to go right ahead; that is my recollection.”
Not only did Mr. Bennett expressly authorize Mr. Cannon to “go ahead,” but Mr. Cannon required the doctor to pay Bennett before he would go on with the case. Cannon did not solicit the case. On the contrary, Wright came to his office and sought to employ him.
The second charge relates to displacing attorney Leni-check in the Adams case. Here, too, the evidence is conclusive of no wrong on the part of Cannon. Cannon was substituted for Lenicheck in the Adams case by mutual arrangement between them. I quote from the testimony of Lenicheck:
“Q. There was no friction whatever then between you and Mr. Cannon? A. None whatsoever.
“Q. And when you received from Mr. Cannon the check for $400 you felt well compensated and well treated, didn’t you? A. I admit I was.
“Q. That is all. A. And I so testified.”
Misleading courts: Only two charges are made against Cannon on this score. The first relates to the Wright case, dating back to 1922. A doctor was charged with an illegal abortion. He pleaded guilty on the advice of Cannon. Cannon had taken the matter up with the district attorney, who agreed that if a plea of guilty was entered he would not *414insist upon the revocation of the doctor’s license as provided by statute. It is quite a general practice for the State’s attorneys to recommend moderation in punishment for first offenses if the party charged will plead guilty. It is a commendable practice. Possibly the district attorney waived the strict letter of the law, and probably he did so for what to him seemed a good reason. His proof may have been doubtful and conviction uncertain. But was the court deceived? The court is presumed to know the law. The judge was not called as a witness in this proceeding. He does not testify that he was deceived. There is not a word in the record that he was deceived. The fee of defendant was $1,069 instead of $1,750, as stated in the opinion.
The second charge is that Cannon deceived the court as to his fees in the Adams case, There the question before the court was the amount to be awarded a minor out of a lump-sum settlement of two personal injury cases — one for the father and one for the minor — for $12,500. The father, Mr. Cannon, and the attorney for the defendant appeared before the circuit court, fully explained the terms of the settlement. The father testified that he agreed that the minor be allowed out of the settlement the sum of $7,000, net, and that he would pay all charges and expenses out of the balance of the amount of the settlement. He testified he fully understood the situation and was entirely satisfied. All parties were ready and willing to answer any inquiries of the court. The court asked a few questions, which were answered fairly, and then it approved the settlement. No questions were asked as to Mr. Cannon’s contract with the father and that matter was not before the court for consideration. Cannon had the usual and customary contract of one third of the amount of the net recovery. The court could not have been ignorant of the customary fee in such cases. The father was an intelligent business man fully capable of contracting. There is no proof of any deception practiced upon the court. The judge did not testify that *415he was deceived or misled m any manner. This court in its opinion draws an invidious inference against Cannon from the fact that he afterwards refunded $1,700 from his fees, upon an order of the court. I think it was greatly to Mr. Cannon’s credit that he did so. He was cited by the court to appear and make further explanation, and did so. He frankly consented to submit to any order the court might make. Clearly the court had no right otherwise to change the terms of the contract between Mr. Cannon and the father. The father had made no complaint.
Collection of exorbitant fees: Only in two cases is it charged that defendant collected exorbitant fees. In each case he collected his fee as provided in a contingent-fee contract which was legal when made, and the only claim that the fee was exorbitant is based upon the fact of a very-favorable settlement. True, the fee seems large in view of the amount of the settlement. But such conclusion ignores entirely the basis of contingent-fee contracts. Every lawyer of experience knows, and presumably every judge knows, that contingent-fee contracts must be sufficient to average a reasonable fee. In a majority of the contingent-fee cases that come to a lawyer he gets no compensation whatever. In many others he gets insufficient compensation. In a comparatively few cases he gets a large fee because of the fortunate outcome of the case. But on the whole, a thirty-three and one-third per cent, contingent-fee contract is entirely reasonable both as to the client and the attorney, and has often been so recognized by the courts. To my mind it is wholly unjust to pick out of hundreds of cases, two or three where the attorneys, and clients as well, were fortunate in making a good settlement, and ignore the many more cases where the attorney unfortunately labors hard and long without any compensation.
The court in its opinion says: “Cannon enforced these contracts to the penny so far as the record discloses.” But the record does disclose that Mr. Cannon was loyal to his *416clients, and not a single complaining client appeared against him in this proceeding. Further, the record discloses on the part of defendant a consent, voluntarily made, to reduce his legal, contractual fee in the Adams case by refunding $1,700. The record also discloses in the Lobenhoefer case, where the railroad company defendant proposed to the Lobenhoefers to make a settlement directly with them and leave Mr. Cannon out of consideration, that Mr. Cannon, after rendering the Lobenhoefers very valuable services, released them from their contract entirely and made no charge against them. I think it is a great compliment to Mr. Cannon that it appears that out of all the cases that he had in his practice not one client came forward to claim that he was overcharged a single penny, and especially so after Mr. Cannon’s practice was subjected to a searching inquisition accompanied by widespread newspaper notoriety.
The court criticises the defendant for his conduct in a case in which, way back in 1921, he paid the full penalty for his indiscretion. That matter was not charged in the complaint and had no place in the record. In that case Mr. Cannon did not violate any order of court. He attempted to take an affidavit, which he had a right to take, but because the court found that his purpose was to interfere by undúe publicity with the course of justice, he should be held in contempt of court. He was so held, and fined $50, which he paid, and that should have been the end of that matter. On the other hand, thirteen judges of courts in which Mr. Cannon had practiced testified before the referee that Mr. Cannon was respectful to the court, courteous to his opponent, considerate with the witnesses, fair and within legitimate bounds in his arguments to the jury, exhibited loyalty to his clients, and displayed ability in the management of his cases. No one testified to the contrary. Besides, Judge Shaughnessy, who was district attorney and assistant district attorney from 1919 to 1924, testified that he *417observed the comportment of Mr. Cannon in connection with criminal cases, and found it unobjectionable.
Solicitation: The referee found that Cannon, by himself and through one Busch, solicited business, and the testimony justifies the finding. However, it does not justify a finding of any widespread or extensive solicitation or of any of the objectionable methods practiced in the Kiefer Case (State v. Kiefer, 197 Wis. 524, 222 N. W. 795). Cannon used no advertising matter, he divided no fees with any one not an attorney, and neither he nor Busch was particularly aggressive in solicitation. Only very few cases are shown by the evidence to have been solicited by either Cannon or Busch. The opinion of the court contains many strong and sweeping statements which I think are not sustained by the evidence, and which it is not necessary to enumerate.
I have been unable to find a single case where any court at any time has disbarred an attorney for mere solicitation of business in the manner here shown, in the absence of a statute making solicitation a disbarrable offense. This court disbarred Kiefer because he not only solicited business, but in effect went into partnership with a layman in the personal injury business, dividing the proceeds equally between them. Kiefer was acquitted of the charge of taking excessive fees, although in one case he took a fifty per cent, fee from a most unfortunate victim of an accident.
Mr. Cannon is a married man with three children, aged, respectively, six, eight, and eleven years. He is thirty-six years old. He had a hard life in childhood and early manhood. He made the most of his opportunities,' educated himself, and was admitted to the bar. He lacks in cultural training and polish. But he seems to have a rugged honesty that has procured for him a host of friends among the common people who' have trusted him, and still do. It does not appear that he has ever betrayed that trust. He has made *418some mistakes and he has paid the penalty therefor. He fights hard for his clients — mostly poor people — and he seems to be unusually successful in their behalf. He did not originate the practice of solicitation, but found it prevailing in Milwaukee when he commenced practice there.
I do not believe justice demands that Cannon be disbarred. He has already suffered much. His character has been falsely assailed, as the referee has found. Some of the charges were grossly libelous, but by being given judicial dignity they were accorded the freedom of the press, and were published broadcast. For whatever ethical mistakes he has made he has paid a high penalty. Not only has he paid the penalty for his own mistakes, but, like Kiefer, he has been made a vicarious sacrifice. Cannon is charged with no crime and has been found guilty of no crime.
It is not Cannon alone that is to be considered. The interests of the bar as a whole are at stake. If attorneys may be subjected to such inquisitions and ruthless charges in the future, we may expect a weak and spineless bar, — one that will be afraid to fight the battles of the poor and humble as they ought to be fought to secure justice. If an attorney’s whole life may be searched for some flaw to ruin him at the instigation of an enemy, the practice of law is a dangerous occupation, for attorneys make enemies in the honest service of their clients.
However, conceding that Cannon should be disciplined, I feel that the punishment inflicted is excessive. The costs, excluding his attorneys’ fees, will exceed $3,100. His loss in practice has been great, and it will be a long time before he can overcome the effects of the inquisition and this prosecution. In no view of the case should the penalty be in excess of that inflicted in the Kiefer Case.
Rosenberry, C. J., and Fritz, J., took no part.